Title: Robley Dunglison to James Madison, 10 March 1830
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    University of Virginia
                                
                                March 10th. 1830
                            
                        
                         
                        I think it would be important to the University, that we should have a list of the officers and Students
                            printed off for Distribution in the State & other parts. This would not cost much & if you see no
                            objection to it, I will have it done immediately: As it involves expence, though trifling, I do not desire to undertake it
                            without the consent of the Rector.
                        I likewise feel emboldened to request of you to permit me the gratification of dedicating to you a work which
                            has engaged my attention for some time. I have been endeavouring to form a Polyglot Dictionary of Medical Literature,
                            which I am desirous of printing here as well as in Great Britain: & it will afford me sincere gratification if I
                            may be but allowed to offer it to yourself.
                        As late as last week the Faculty wrote to Mrs. Willis to inform her that they had reason to believe that her
                            Son was not as steady as he ought to be: that he was by no means attentive on some of his Schools & that they had
                            reason to believe his habits were by no means regular. The Proctor has this morning informed me that the Breath of Mr.
                            Willis indicated too clearly that he had been drinking at an early period of the Day. Should an opportunity occur it might
                            be advisable that Mrs Willis should be recommended to withdraw her Son– (not officially) from Rumours having reached
                            you which induced a belief that he is likely to occur the severe animadversion of the Faculty. In this however, I beg that
                            you will use your own discretion. I have too much reason for believing that his course will fall under serious
                            animadversion, unless a decided improvement occurs. Should it even now be rightly investigated, I think the Faculty will
                            probably in favor of his withdrawal from the University. Believe me, dear Sir, with the most profound respect, Very Truly
                            Yours
                        
                        
                            
                                Robley Dunglison.
                            
                        
                    P. S. If you conceive it necessary to speak to Mrs. Willis, I should prefer it not be stated that the communication came
                            from me, however kindly intended she might imagine that I ought to have recommended the course directly to her– to which there
                            are many objections.                        
                            
                            R D.
                        